PARKER, J.
G.S. 7A-176, enacted as part of Chap. 310 of the 1965 Session Laws, provides:
“The office of justice of the peace is abolished in each county upon the establishment of a district court therein.”
The record before us points up the desirability of this legislation. On the one hand petitioner, a physician and surgeon, alleges that he contracted with respondent, a justice of the peace, “for respondent, under color of his office as Justice of the Peace,” to collect certain accounts which petitioner claimed were owed him by his patients for professional services rendered to them. Such a contract, if made, was clearly void. No judicial officer may lawfully contract so to use “the color of his office”; and it would have been equally unlawful for petitioner, as party plaintiff in civil actions to be heard and decided by respondent, to contract with respondent as to the results of such actions. On the other hand respondent, while denying he contracted with petitioner for the collection of the accounts, admits he received the accounts “for the institution of civil suits by your respondent as a justice of the peace,” that he- instituted such proceedings against the defendants named in the accounts, and that such defendants paid him $3,217.85, which he “credited to the account of petitioner.” While the meaning of this last allegation is not clear, it is obvious that respondent, whose term of office expired 1 December 1968, is still retaining possession of funds which do not belong to him. Thus, neither petitioner nor respondent appears on this record in a favorable light.
On this appeal, however, we are not called upon to decide the relative rights and liabilities of petitioner and respondent as between themselves. This is not a civil action in which those rights and liabilities can be properly adjudicated. We are concerned here only with the validity of the order of the judge of superior court which affirmed the clerk’s order directing respondent to produce certain records for inspection by the clerk. Determination of this *190question requires interpretation of the following statutes in the light of G.S. 7A-176 which abolished the office of justice of the peace.
G.S. 2-16 provides:
“Every clerk has power —
* # * * *
“(12) To compel the return to his office by each justice of the peace, on the expiration of the term of office of such justice, or, if the justice be dead, by his personal representative, of all records, papers, dockets and books held by such justice by virtue or color of his office, and to deliver the same to the successor in office of such justice.”
G.S. 7-130 provides:
“Justice shall keep docket. — A civil and criminal docket shall be furnished each justice, at the expense of the county, by the board of county commissioners, in which shall be entered a minute of every proceeding had in any action before such justice.”
G.S. 7-133 provides:
“Dockets, papers, and books delivered to successor. — When a vacancy exists, from any cause, in the office of a justice of the peace, whose docket is not filled, or when such justice goes out of office by expiration of his term, such former justice, if living, and his personal representative, if dead, shall deliver such docket, all law and other books furnished him as a justice of the peace, and all official papers, to the clerk of the superior court for his successor, who is authorized to hear and determine any unfinished action on said docket, in the same manner as if such action had been originally brought before such successor.”
 Respondent contends that the sole purpose of G.S. 2-16(12) and G.S. 7-133 was to require delivery of the enumerated records by a justice of the peace on expiration of the term of his office in order that such records might he delivered to his successor. From this premise he argues that the office having now been abolished in Forsyth County by establishment of a district court therein, there is no successor to whom the records may be delivered and therefore the purpose of the statutes is no longer possible of fulfillment. We do not interpret these statutes so narrowly. A valid purpose may still be served by requiring respondent to deliver the records involved to the clerk.' These are public, .not private, records. They should be avail*191able and open to public inspection. The fact that the office of justice of the peace no longer exists in Forsyth County furnishes respondent no immunity from public review of his official actions while he held that office. Therefore, we do not agree that these statutes have been impliedly repealed. G.S. 7-133 still stands to command that respondent “shall deliver” certain records, books, “and all official papers,” to the clerk. G.S. 2-16(12) still grants the clerk power to enforce that command.
 Appellant next contends that even if G.S. 2-16(12) and G.S. 7-133 are still in effect, the only records which he can be required to deliver to the clerk are the civil and criminal dockets referred to in G.S. 7-130. There is no merit in this contention. G.S. 7-133 expressly commands respondent to deliver, in addition to the dockets “all law and other books furnished him as a justice of the peace, and all official papers. . . (Emphasis added.) G.S. 2-16(12) empowers the clerk to compel the return to his office of “all records, papers, dockets and books held by. such justice by virtue or color of his office. . . .” (Emphasis added.) Neither statute is limited to apply just to the civil and criminal dockets. No valid reason appears why respondent .should not comply with these statutes as written.
The order appealed from is .
Affirmed.
Campbell and HedRICK, JJ., 'concur.